United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3364
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                   Maksim Stefanyuk

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the District of South Dakota - Sioux Falls
                                     ____________

                             Submitted: October 18, 2019
                              Filed: December 11, 2019
                                   ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                              ____________

BENTON, Circuit Judge.

       A jury convicted Maksim M. Stefanyuk of three counts of receipt and
distribution of child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), and
one count of failing to register as a sex offender, in violation of 18 U.S.C. § 2250(a).
The district court1 sentenced him to 262 months’ imprisonment. Stefanyuk appeals
the denial of his motion to suppress and the admission of evidence about his prior
child pornography conviction. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       In 2011, Stefanyuk pled guilty to possessing child pornography. In 2017, law
enforcement discovered that someone residing in his house was viewing child
pornography. Homeland Security Investigations Special Agent Charla Aramayo
began physically surveilling the house. Eventually, she requested electronic video
surveillance equipment (“EVSE”) across the street. The South Dakota Division of
Criminal Investigation installed a hidden pole camera 15 feet off the ground in a
public right of way facing the house. The camera operated for two weeks; it could
pan, tilt, and zoom, but not see inside the house. Initially, the recordings were saved,
but they were lost before trial. Stefanyuk moved to suppress evidence obtained
through the EVSE. The district court denied the motion.

                                           I.

       Stefanyuk believes the “warrantless long-term around-the-clock video
recordings and surveillance of [his] home violated his Fourth Amendment rights.”2
This court affirms the denial of a motion to suppress “unless it is unsupported by
substantial evidence, based on an erroneous interpretation of the law, or, based on the
entire record, it is clear that a mistake was made.” United States v. Wells, 347 F.3d
1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
      2
       Stefanyuk moved to suppress evidence from the EVSE at trial. However, he
did not challenge the validity of the search warrant obtained for his residence even
though it was obtained, in part, based on observations from the EVSE.

                                          -2-
280, 286 (8th Cir. 2003). This court reviews findings of fact for clear error and legal
conclusions de novo. United States v. Davis, 569 F.3d 813, 816 (8th Cir. 2009).

       The parties dispute whether the EVSE required a warrant and whether
Stefanyuk’s supervised-release status diminished his privacy expectations. This
court need not decide these issues, however, because evidence from the EVSE did not
sufficiently influence the jury, and any error was harmless. See United States v.
Davis, 449 F.3d 842, 847 (8th Cir. 2006) (“An error is harmless if it does not affect
substantial rights of the defendant, and did not influence or had only a slight
influence on the verdict.”) (cleaned up). See also United States v. Martinez, 462 F.3d
903, 910 (8th Cir. 2006) (statements should have been suppressed, but “[g]iven the
other admissible evidence against Martinez, we find that failure to suppress these
statements did not sufficiently influence the jury to merit our reversal, and thus was
harmless error”).

       The only trial evidence from the EVSE was testimony from Agent Aramayo
that she saw Stefanyuk “arriving at the residence in a vehicle at an early hour on two
specific occasions.” However, there was significant non-EVSE evidence showing he
lived at that house: (1) Agent Aramayo testified that she drove by the house and saw
him outside; (2) employment and internet subscriber records listed his address; (3)
law enforcement testified that he lived at the same address in 2011 when he was
convicted of possessing child pornography; and (4) he was present at the house when
officers executed the search warrant. Given all the evidence, the failure to suppress
the EVSE “did not sufficiently influence the jury to merit . . . reversal, and thus was
harmless error.” Id.

                                          II.

      Stefanyuk contends the district court erred in admitting evidence, specifically
testimony of an investigating officer, about his prior child pornography conviction.

                                          -3-
This court reviews evidentiary rulings for abuse of discretion. United States v. Holy
Bull, 613 F.3d 871, 873 (8th Cir. 2010). “In a criminal case in which a defendant is
accused of child molestation, the court may admit evidence that the defendant
committed any other child molestation. The evidence may be considered on any
matter to which it is relevant.” Fed. R. Evid. 414(a). Offenses of “child
molestation” include possession of child pornography. See Fed. R. Evid.
414(d)(2)(B) (holding that “child molestation” includes “any conduct prohibited by
18 U.S.C. chapter 110”). This court has upheld the admission of Rule 414(a)
evidence when it is “strikingly similar” to the crime charged. United States v.
Summage, 575 F.3d 864, 878 (8th Cir. 2009). Here, the district court thoroughly
considered the admissibility of the evidence about Stefanyuk’s prior child
pornography conviction, finding it was “basically the same crime, the same criminal
type of conduct.”

       The district court also found the evidence admissible under Rule 404(b) which
permits the admission of evidence of other crimes or similar acts if relevant to
establish motive, opportunity, intent, preparation, plan, knowledge, identity, absence
of mistake, or lack of accident. Fed. R. Evid. 404(b). Rule 404(b) is a rule of
inclusion; the district court has broad discretion to admit Rule 404(b) evidence. See
United States v. Butler, 56 F.3d 941, 944-45 (8th Cir. 1995) (holding that evidence
of defendant’s prior, uncharged sexual contact with victim was admissible). Here, the
government offered evidence of Stefanyuk’s previous child pornography conviction,
including testimony of the investigating officer, to show motive, opportunity,
knowledge, and absence of mistake. The district court did not abuse its discretion in
admitting the evidence.

                                    *******
      The judgment is affirmed.
                     ______________________________


                                         -4-